DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim  1, the prior art does not disclose or render obvious a first light source configured to emit first light having a first wavelength band; a second light source configured to emit second light having a second wavelength band; a wavelength conversion section which includes a phosphor, and which is configured to convert the first light emitted from the first light source into third light in a third wavelength band different from the first wavelength band; a polarization splitting/combining element which is disposed in a light path of the second light, and which has a polarization splitting function with respect to the second light; a dichroic mirror configured to reflect the second light which is emitted from the second light source and which proceeds via the polarization splitting/combining element, and transmit the third light emitted from the wavelength conversion section; a retardation plate disposed between the polarization splitting/combining element and the dichroic mirror in the light path of the second light; a diffusion section disposed between the polarization splitting/combining element and the dichroic mirror in the light path of the second light; and a condensing optical section configured to collect the third light which is emitted from the wavelength conversion section and is transmitted through the dichroic mirror, and the second light reflected by the dichroic mirror, wherein the condensing optical section includes a first end part, a second end part, and a reflecting part configured to reflect incident light, the second light which is emitted from the second light source and proceeds via the polarization splitting/combining element enters the condensing optical section through the second end part, passes through the condensing optical section, and is emitted from the first end part, and enters the dichroic mirror, the second light which is reflected by the dichroic mirror enters the condensing optical section through the first end part, passes through the condensing optical section, and is emitted from the second end part, and enters the polarization splitting/combining element, the third light which is emitted from the wavelength conversion section and is then transmitted through the dichroic mirror enters the condensing optical section through the first end part, passes through the condensing optical section, and is emitted from the second end part, and enters the polarization splitting/combining element, and the polarization splitting/combining element combines the second light reflected by the dichroic mirror and the third light emitted from the wavelength conversion section with each other to generate composite light.
The closest prior art, Cheng (United States Patent Application Publication 20170075203 A1), discloses a first light source (140) configured to emit first light having a first wavelength band; a second light source (120) configured to emit second light having a second wavelength band; a wavelength conversion (130a) section which includes a phosphor, and which is configured to convert the first light emitted from the first light source into third light in a third wavelength band different from the first wavelength band; a combining element (130a) which is disposed in a light path of the second light, and which has a splitting function with respect to the second light; a dichroic mirror (see 650-610 in fig.2) configured to reflect the second light which is emitted from the second light source and which proceeds via the combining element, and transmit the third light emitted from the wavelength conversion section (see the operation of fig.3). 
But Cheng does not disclose a retardation plate disposed between the polarization splitting/combining element and the dichroic mirror in the light path of the second light; a diffusion section disposed between the polarization splitting/combining element and the dichroic mirror in the light path of the second light; and a condensing optical section configured to collect the third light which is emitted from the wavelength conversion section and is transmitted through the dichroic mirror, and the second light reflected by the dichroic mirror, wherein the condensing optical section includes a first end part, a second end part, and a reflecting part configured to reflect incident light, the second light which is emitted from the second light source and proceeds via the polarization splitting/combining element enters the condensing optical section through the second end part, passes through the condensing optical section, and is emitted from the first end part, and enters the dichroic mirror, the second light which is reflected by the dichroic mirror enters the condensing optical section through the first end part, passes through the condensing optical section, and is emitted from the second end part, and enters the polarization splitting/combining element, the third light which is emitted from the wavelength conversion section and is then transmitted through the dichroic mirror enters the condensing optical section through the first end part, passes through the condensing optical section, and is emitted from the second end part, and enters the polarization splitting/combining element, and the polarization splitting/combining element combines the second light reflected by the dichroic mirror and the third light emitted from the wavelength conversion section with each other to generate composite light.
Claims 2-12 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882